[Cite as State v. B.K., 2020-Ohio-4219.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


STATE OF OHIO,                                   :

                 Plaintiff-Appellee,             :
                                                           No. 109067
                 v.                              :

B.K.,                                            :

                 Defendant-Appellant.            :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: August 27, 2020


             Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CR-12-569003-B


                                           Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Gregory Ochocki, Assistant Prosecuting
                 Attorney, for appellee.

                 Friedman & Gilbert L.L.C., and Mary Catherine Corrigan,
                 for appellant.


MARY EILEEN KILBANE, J.:

                   B.K. appeals the denial of his motion to seal his multiple felony

convictions. For the reasons that follow, we affirm.
I.   FACTUAL AND PROCEDURAL BACKGROUND

              In 2012, B.K. was a 24-year-old college student at Baldwin Wallace

University (“BW”) studying piano performance. He and three fellow university

students, who later became codefendants, hatched a cockamamie scheme to

manufacture    and   distribute   the    drug   Methylenedioxy-methamphetamine,

commonly known as Ecstasy. We will refer to the drug by its common abbreviation,

MDMA.

              On May 18, 2012, B.K. and a codefendant broke into the chemistry

department at BW to obtain some of the supplies and ingredients they would need

to manufacture MDMA. Over the next few months, B.K. and the codefendants

obtained additional ingredients and attempted to make MDMA at various locations

on different days. They never succeeded in making the drug.

              On June 20-21, 2012, text messages between B.K. and his

codefendants revealed that first they attempted — but failed — to manufacture

MDMA in a BW dorm room then moved their effort to another location. On October

19, 2012, law enforcement executing a search warrant at an off-campus house seized

equipment and ingredients necessary to make MDMA.             B.K. and the other

codefendants were arrested that night.

              In November 2012, B.K. was indicted in a 27-count indictment along

with three other students. On January 15, 2014, B.K. pled guilty to several amended

counts in a package plea deal with one of the other codefendants. The plea included

the agreement to serve mandatory prison time.
                B.K. was convicted of the following: burglary in violation of R.C.

2911.12(B), a fourth-degree felony, for an offense dated May 18, 2012; assembly or

possession of chemicals used to manufacture a controlled substance in violation of

R.C. 2925.041(A), a third-degree felony, for an offense dated June 20-21, 2012;

attempted illegal manufacturing or cultivation of drugs in violation of R.C.

2925.04(A) and 2923.02(A), a third-degree felony, for an offense dated October 19,

2012; and possessing criminal tools in violation of R.C. 2923.24(A), a fifth-degree

felony, for offenses dated October 19, 2012.

                On February 13, 2014, B.K. was sentenced to a minimum term of

incarceration of nine months. He was also ordered to pay a $5,000 fine and his

driver’s license was suspended for nine months. He completed the sentence and

moved to seal his convictions on April 1, 2019. After a hearing, the trial court denied

B.K.’s motion to seal, finding that he was not an eligible offender because his

offenses were not sufficiently connected to be considered the same act under R.C.

2953.31(A)(1)(b). As a result, B.K. was found to have too many convictions to be

eligible for sealing.

                This appeal follows. B.K. asserts the following assignment of error:

                              Assignment of Error No. 1

       The trial court erred in finding that the Appellant was not an eligible
       offender for expungement under R.C. 2953.31(A)(2)(b).

II. LAW AND ANALYSIS

                R.C. 2953.31 governs the sealing of convictions. When considering a

sealing application, the court must first determine whether the applicant is an
eligible offender, as defined in R.C. 2953.31. State v. C.N., 8th Dist. Cuyahoga Nos.

108004 and 108007, 2019-Ohio-4673, ¶ 7. ‘“To be ‘eligible’ for sealing, an offender

must qualify under either subsection (a) or (b) of R.C. 2953.31(A)(1).”’ State v.

D.D.G., 2019-Ohio-4982, 136 N.E.3d 1271, ¶ 14 (8th Dist.). “The determination of

whether an applicant is an eligible offender is reviewed de novo.” State v. J.C., 8th

Dist. Cuyahoga No. 108730, 2020-Ohio-1617, ¶ 7, citing State v. M.E., 8th Dist.

Cuyahoga No. 106298, 2018-Ohio-4715, ¶ 6, citing State v. M.R., 8th Dist. Cuyahoga

No. 94591, 2010-Ohio-6025, ¶ 15.

               R.C. 2953.31(A)(1)(a) defines an eligible offender as “[a]nyone who

has been convicted of one or more offenses, but not more than five felonies, * * * if

all of the offenses in this state are felonies of the fourth or fifth degree * * *.” B.K.

concedes that he is not an eligible offender under R.C. 2953.31(A)(1)(a) because he

has been convicted of two third-degree felonies, in addition to his fourth- and fifth-

degree felony convictions.

               Instead, B.K. argues that he is an eligible offender under one of the

two merger provisions set forth in R.C. 2953.31(A)(1)(b). The second merger

provision requires the crimes to have occurred within a three-month period, which

is not the case here. B.K. only argues that the first merger provision applies to him.

The first merger provision states:

      When two or more convictions result from or are connected with the
      same act or result from offenses committed at the same time, they shall
      be counted as one conviction.
              B.K. contends that his convictions are sufficiently connected to be

counted as one because they resulted from offenses committed over a period of five

months as part of a single, unsuccessful scheme to manufacture and distribute

MDMA. We find that the trial court did not err in rejecting B.K.’s argument and

concluding that B.K.’s convictions do not satisfy the “same act” requirement of R.C.

2953.31(A)(1)(b). In so holding, the trial court relied on State v. Krantz, 8th Dist.

Cuyahoga No. 82439, 2003-Ohio-4568. In Krantz, we explained:

      Offenses that are linked together logically or coherently are considered
      “connected” for purposes of determining whether a defendant is a first
      offender. State v. McGinnis [90 Ohio App.3d 479, 482, 629 N.E.2d
      1084 (4th Dist.1993)]. However, when different acts resulting in
      separate convictions are committed at different times, a defendant is
      not considered a first offender. Krantz at ¶ 15, citing McGinnis at 482,
      citing State v. Cresie, 93 Ohio App.3d 67, 68, 637 N.E.2d 935 [(1st
      Dist.1993)]. Further, the fact that the charges against the defendant
      are disposed of in a single proceeding does not automatically lead to
      the conclusion that those charges merge into a single offense. Id., citing
      State v. Saltzer [20 Ohio App.3d 277, 278, 485 N.E.2d 831 (8th
      Dist.1985)].

Krantz at ¶ 14.

              Krantz pled guilty to three counts of forgery and one count of theft in

state court. He also pled guilty to four counts of making, uttering, and possessing

counterfeit bank checks in federal court. The court rejected Krantz’s argument that

his convictions could be merged because “they were part of a single enterprise to

illegally obtain and sell pagers and cellular telephones.” Krantz at ¶ 8. The court

instead found that Krantz was not eligible for sealing “because he was convicted of

separate and unrelated offenses which occurred over a nine month period and

involved numerous victims.” Krantz at ¶ 15.
              B.K. contends that Krantz is not controlling here because the case

involved financial crimes with multiple victims that took place over nine months.

He claims that his convictions, in contrast, can be merged and counted as one

because they were all the result of a failed scheme to manufacture and sell MDMA.

His argument is not well taken. As in Krantz, B.K.’s crimes did not all arise from the

same act or conduct, did not involve the same victims, and occurred on different

dates over the course of several months at different locations. We find that the trial

court did not err in relying on Krantz.

              B.K. also urges us to reverse on the basis of State v. C.N., 8th Dist.

Cuyahoga Nos. 108004 and 108007, 2019-Ohio-4673, but his reliance on C.N. is

misplaced. The trial court in C.N. determined that the defendant’s six felony

convictions in two separate Cuyahoga County cases were the result of “one course of

conduct” and could be counted as one conviction under R.C. 2953.31(A)(1)(a). C.N.

at ¶ 3. On appeal, we rejected the state’s contention that each felony count in each

case must be counted as separate felony convictions. Id. at ¶ 9. However, because

C.N. also had a third-degree felony conviction in Lorain County, we found that he

was not an eligible offender under either R.C. 2953.31(A)(1)(a) or (b). Id. at ¶ 12.

We did not determine whether C.N.’s six Cuyahoga County convictions should have

been considered as one felony conviction for the purpose of sealing and there are

insufficient facts available for us to make any meaningful comparison between

C.N.’s convictions and B.K.’s.
              B.K.’s four convictions were based upon different acts on three

different dates over the span of five months at several different locations.

Accordingly, the trial court did not err in finding that B.K. was not an eligible

offender under R.C. 2953.31(A)(1)(b).

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


____________________________________
MARY EILEEN KILBANE, JUDGE

ANITA LASTER MAYS, P.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR